Citation Nr: 1423477	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  07-38 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder, including degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1966 to July 1968.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO).

In May 2009, the Board remanded this claim for further development and consideration, including having him undergo a VA compensation examination for a medical opinion concerning this claim.  But since the examination provided was inadequate, the Board unfortunately must again remand this claim.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).


REMAND

The Board sincerely regrets the additional delay that inevitably will result from again remanding this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

Previously, in May 2009, the Board remanded this claim to the RO via the Appeals Management Center (AMC) for further development, particularly for a VA compensation examination concerning this claimed low back disability.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall, 11 Vet. App. at 271.  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Such is not the case here, however.

The VA examiner was specifically asked to address whether the Veteran's 
pre-existing low back strain, which was noted during his pre-induction examination, worsened during his military service and, if so, whether it was due to the natural progression of the condition.  The examiner was asked to provide rationale for all opinions expressed.  But the examiner did not adequately explain his opinions and failed to fully comment on the Veteran's post-service injuries and November 2004 private physician's report.  Thus, the Veteran was not provided an adequate examination and opinion, and it is incumbent on the Board in this circumstance to obtain all necessary additional information.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

In addition, following the VA examination, the Veteran was never issued another supplemental statement of the case (SSOC) and his appeal was not reconsidered by the RO/AMC as the Agency of Original Jurisdiction (AOJ).  Therefore, an SSOC also must be issued on remand that takes into consideration all new evidence since the issuance of the last SSOC in December 2008.

Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  Return the claims file to the VA examiner that provided the May 2014 opinion concerning the Veteran's low back disability for supplemental comment.  If, for whatever reason, this examiner is no longer available or able to provide this additional comment (addendum opinion), then obtain this additional comment from someone else equally qualified.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, this requested additional medical comment can be provided just with review of the claims file.  If the new examiner believes another examination is needed, then schedule another VA examination.

The examiner, whoever designated, is requested to provide an opinion concerning the following:

a) Is there clear and unmistakable evidence that the Veteran's pre-existing low back strain was not aggravated beyond its natural progression during or by his service from September 1966 to July 1968?  The answer should consider his treatment while in service for back pain.

b) If it was not aggravated during or by the Veteran's service beyond its natural progression, then alternatively consider his back symptoms in service in determining the likelihood (very likely, as likely as not, or unlikely) that any current low back disability incepted during his service from September 1966 to July 1968 or is otherwise related or attributable to his service or dates back to his service.

The term "as likely as not" means at least 50-percent probability.  It does not, however, mean merely within the realm of medical possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.


The examiner is specifically asked to comment on:  (a) whether the Veteran sustained a mere temporary or intermittent flare up of low back symptoms with activity during his service; or, whether the underlying pathology of his low back strain permanently changed during his service; (b) his back injuries following service in October 1970, April 1974, and January 2004; and (c) the November 2004 private physician's report regarding the permanent aggravation and impairment of the Veteran's DDD of the lumbar spine as a result of the January 2004 injury since service.

The examiner must discuss the underlying reasoning or rationale supporting his or her opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

2.  Then readjudicate this claim in light of this and all other additional evidence received since the most recent SSOC in December 2008.  If this claim continues to be denied, send the Veteran and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



